DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in Parent Application 15/820,663 has been considered.
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last line, and in claim 18, line 6, the expression “the lower element”  lacks antecedent basis. Throughout the instant claims, the lower element and the bottom element appear to refer to the same thing. Proper correction is necessary to maintain a consistency throughout the claims.
In claim 10, line 5, “the respective transitions” lacks antecedent basis.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under either 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bradfield (US 2016/0116112).
Bradfield discloses a passageway formed by interconnecting modular structures 120 each including bottom and upper elements 10, 12 sealingly interconnected at upper element attachment structures 51, 54. The structure of Bradfield is considered to include the combination of features of instant claim 1, wherein the features of the structure of Bradfield are arranged and operable as claimed.
Regarding instant claim 16, consider through openings 414/514 shown Fig. 25 and described in paragraph [0086] of Bradfield, wherein the openings are also operable to receive tensioning cables.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11, 17-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2016/0116112) in view of Lilienthal (US 5,960,592).
Bradfield is applied above.
Lilienthal discloses an enclosure structure formed as a hollow construction including first and second inner and outer shells 36, 38 with a gap therebetween, which can be filled with reinforcement material 40. In view of Lilienthal, it would have been obvious to one of ordinary skill in the art to alternatively construct the bottom element of Bradfield in the form of a hollow construction, similar to that taught by Lilienthal, to achieve expected advantages thereof, such as lightweight for easy handling and transporting, wherein a desired reinforcement material can later be filled in the gaps of the hollow construction to strengthen the structure. The structure of Bradfield, as modified, is considered to include the combination of features of instant claim 2.
Regarding instant claim 3, consider the structure of Bradfield, wherein bottom element 12 includes horizontal portion 156 and two wing portions 152, 154 that are readable as projecting outwardly and upwardly from horizontal portion 156, wherein the horizontal portion is connected with the two wing portions by two transitional corner portions (Fig. 1). 
Regarding instant claim 4, consider upper element structures 54 shown Figs. 1 and 2 of Bradfield.
Regarding instant claim 5, consider the structure of Bradfield, wherein the thickness of the horizontal portion is constant, and the thickness of each of the wing portions is constant. The structure Bradfield, as modified in view of Lilienthal, which is a hollow construction, is considered to include corresponding constant gap between the corresponding inner and outer shells that form the constant thickness horizontal portion and the constant thickness wing portions.
Regarding instant claim 6, consider the structure Bradfield, wherein the thickness of the horizontal portion is constant, and the thickness of each of the wing portions is varied when the wing portion is considered to also include the above described transitional corner portion forming the base of the respective wing portion. In such case, the structure Bradfield, as modified in view of Lilienthal, is considered to include corresponding a constant gap between the inner and outer shells of the horizontal portion, and a varying gap in each of the wing portions.
Regarding instant claim 7, the structure of Bradfield, as modified, is considered to include a reinforcement material between the inner and outer shells, similar to that taught by Lilienthal, wherein such reinforcement material is readable as at least one support material as claimed.
Regarding instant claim 8, the structure of Bradfield, as modified, is a hollow structure filled with a support material in each of the two wing portions that has a respective upper element attachment structure formed on top thereof. Therefore, the support materials in the two wing portions and in the upper element attachment structures are readable as two support materials as claimed.
Regarding instant claim 9, consider receiving grooves 54 in the structure of Bradfield. The structure of Bradfield, as modified, is considered to also include the same grooves in the corresponding at least two support materials.
Regarding instant claim 10, the structure of Bradfield, as modified, is a hollow structure filled with a support material, including two support materials filled in the above described two transitional corner portions. 
Regarding instant claim 11, in the structure of Bradfield, as modified, the reinforcement material in the gap between the inner and outer shells is readable as being corresponding to the instant claimed filler material and support material.
Regarding instant claim 17, the desired material for constructing the structure of Bradfield is concrete (para [0052]). Therefore, it would have been obvious to one of ordinary skill in the art to use such desired material, i.e., concrete, as the reinforcement material between the inner and outer shells of the structure of Bradfield, as modified, for achieving the expected strength thereof.
Regarding instant claims 18 and  20-21, a construction of the structure of Bradfield, as modified above, is considered to obviously include the instant method steps, wherein either the air present in the gap between the inner and outer shells of the hollow structure or the reinforcement material to be used in the gap is readable a filler material in the gap for arranging at least one support material.
Regarding the instant claimed bottom elements including track segments installed prior to transporting to a job-site, as recited in instant claim 22, the concept of choosing when to install track segments on the bottom members in the structure of Bradfield, as modified, is merely an obvious matter of design choice to achieve expected advantages thereof. For example preinstallation obviously reduces the required works at the job-site, whereas post-installation obviously provides lighter bottom elements for easy handling and transportation to the job-site. The task of choosing among a limited number of available options, described above, is an obvious matter of routine engineering without requiring an act of invention. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of German reference (DE 102007028978).
Regarding instant claim 12, consider posts 33, 34 shown in Fig. 4 of the DE reference. In view of the DE reference, it would have been obvious to one of ordinary skill in the art to further include connecting posts, similar to that taught in the DE reference, in the structure Bradfield, as modified, to strengthen the connection between the inner or outer shell and the reinforcement material.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of French reference (FR 2972464).
The FR reference, Fig. 1, shows bottom element 1 having track supports/track elements 2 mounted thereon, wherein track supports/track elements 2 are anchored to bottom element 1 by anchors extending through the inner side of the bottom element. In view of the FR reference, it would have been obvious to one of ordinary skill in the art to provide track supports/track elements, similar to that taught in the FR reference, in the structure of Bradfield, as modified, to facilitate railway vehicle travels through the passageway, wherein in the structure of Bradfield, as modified, the anchors for the track supports/track elements are considered to obviously extend through the holes in the second shell for connecting with the track supports/ track elements, as claimed. The structure of Bradfield, as modified, is considered to include the features recited in instant claims 13 and 14.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Eggermann (US 4,232,823).
Regarding instant claim 15, consider the bottom/base structure of Eggermann, which includes a plurality of modular structures 14, 14a interconnected via connection projections 16 and receiving holes 17 to form a travel path. In view of Eggermann, it would have been obvious to one of ordinary skill in the art to alternatively configure the bottom structure of Bradfield, as modified, with connection projections and receiving holes, similar to that taught by Eggermann, to achieve secure and aligned connections between the bottom/base elements.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 21 above, and further in view of Briggs (US 5,836,512).
Briggs, Fig. 8, discloses a plurality of railway support structures configured such that they can be nested together for easy storage and transportation. In view of Briggs, it would have been obvious to one of ordinary skill in the art to configure the bottom and upper members of Bradfield, as modified, such that they can be nested together, as taught by Briggs, for easy storage and transportation.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-24 of U.S. Patent No. 10,589,756. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the combinations of features of the application claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arzoumania (US 4,231,294) discloses an enclosed modular track system. Chinese reference (CN 104417569) discloses an enclosed track structure including upper and bottom elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617